Title: To Alexander Hamilton from Richard Hunewell, 15 October 1799
From: Hunewell, Richard
To: Hamilton, Alexander


          
            Sir
            Portland 15th. October 1799
          
          In answer to your Letter of 25th Ultimo I can only point out two or three Officers of my Regiment, who in my opinion are calculated for the Department of Deputy Paymaster General—Vizt. Capt Pynchon, Capt. Tufts, Lieut Swan, Lieut. Fays Lieut. Hunt  & Lieut. Bell; these are the only Gent. whose education & merit would entitle them to the appointment.
          I have the honour to be with great respect Sir yr most obed. Servt.
          Honbl. Alex Hamilton Esqr Major General & Inspector Genl. United States Army New York
        